DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/12/2022 has been entered and fully considered.
Claims 1-2, 4-7, 14, 16-17, and 19-20 have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Sun fails to teach the claimed feature of "a confidence score that represents a predicted likelihood that the vehicle will follow the intent that corresponds to the intent-specific neural network, and (ii) a predicted trajectory that would be followed by the vehicle in a future time period if the vehicle follows the intent that corresponds to the intent-specific neural network", recited in claim 1. 	The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. 	With that said, Examiner would like to point to paragraphs [0022] and [0024] of the Sun reference where it states “For each of the vehicle trajectories in each of the generated trajectory distributions, a confidence value, likelihood rating, or probability value can also be computed by the prediction models 180 to specify a degree of likelihood or probability that the particular simulated vehicle will actually traverse the corresponding trajectory of the distribution” and “the plurality of trained prediction models 180, for each iteration of the simulation in the simulation or operational phase, enable the generation of a distribution of vehicle trajectories with corresponding likelihood ratings or probability values for each of a plurality of simulated vehicles of the simulation based on a particular vicinal scenario dataset configured by the vicinal scene data generator module 173 and a corresponding vehicle intention dataset 174”.	This indicates that a confidence value/likelihood rating/probability value (confidence score) is generated based on the degree of likelihood/probability (vehicle intention) that the vehicle will actually traverse the corresponding trajectory (predicted trajectory) based on the multiple prediction models 180.	Also, Examiner would like to point to paragraph 0012 of the reference where it states “the autonomous vehicle trajectory simulation system 202 can use one or more of the trained trajectory prediction models 180 to generate simulated vehicle trajectories based on driving intentions”. This shows that the prediction models 180 relate to the driving intentions of the vehicle. 	Therefore, Sun does teach a confidence score that represents a predicted likelihood that the vehicle will follow the intent that corresponds to the intent-specific neural network, and (ii) a predicted trajectory that would be followed by the vehicle in a future time period if the vehicle follows the intent that corresponds to the intent-specific neural network" and as such meets the scope of the claimed subject matter.
Applicant’s amendment to claim 1 has overcome the 101 rejection raised in the previous action; therefore the 101 rejection is hereby withdrawn.
Applicant’s amendment to claim 14 has overcome the 112(b) rejection raised in the .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al. (USPGPub 2019/0129436) in view of Sierra Gonzales et al. (USPGPub 2019/0329763).	As per claim 1, Sun discloses a method comprising: 	obtaining an input characterizing one or more vehicles in an environment (see at least paragraph 0015; wherein the image data and other perception data and ground truth data collected by the data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the driver intentions being monitored); 	generating, from the input, features of each of the one or more vehicles (see at least paragraph 0015; wherein the traffic and vehicle image data and other perception or sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data, which can be processed by the one or more trajectory prediction models 180 in a training phase); and 	for each of the one or more vehicles: 		processing the features of the vehicle using each of a plurality of intent-specific neural networks (see at least paragraph 0025; wherein provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions, generate a trajectory corresponding to perception data and the vehicle intention data, execute at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on the vicinal scenario and the vehicle intention data), and wherein each intent-specific neural network is configured to process the features of the vehicle to generate an output for the corresponding intent (see at least paragraph 0025; wherein provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions, generate a trajectory corresponding to perception data and the vehicle intention data, execute at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on the vicinal scenario and the vehicle intention data) that includes: 			(i) a confidence score that represents a predicted likelihood that the vehicle will follow the intent that corresponds to the intent-specific neural network (see at least paragraph 0024; wherein the plurality of trained prediction models 180, for each iteration of the simulation in the simulation or operational phase, enable the generation of a distribution of vehicle trajectories with corresponding likelihood ratings or probability values for each of a plurality of simulated vehicles of the simulation based on a particular vicinal scenario dataset configured by the vicinal scene data generator module 173 and a corresponding vehicle intention dataset 174), and			(ii) a predicted trajectory that would be followed by the vehicle in a future time period if the vehicle follows the intent that corresponds to the intent-specific neural network (see at least paragraph 0024; wherein the particular trajectory selected by the one of the plurality of trajectory samplers 182 can be stored in the memory 172 as vehicle trajectory data 176. Once the particular trajectory is selected and the vehicle trajectory data 176 for the current iteration is stored, the state updater module 175 can update the states and predicted trajectories of all simulated vehicles in the simulation according to the selected trajectory. The predicted vehicle trajectories retained as vehicle trajectory data 176 can be saved and fed back into the state updated module 175 to improve the accuracy of the predicted trajectories); and 	controlling an autonomous vehicle navigating in the environment based on the see at least paragraph 0019; wherein the predicted or simulated traffic trajectory information generated by the autonomous vehicle trajectory simulation system 202 is indirectly useful for configuring the control systems for an autonomous vehicle…see at least paragraph 0012; wherein provide highly accurate predicted traffic trajectory information to a user or for configuration of a control system of an autonomous vehicle). Sun does not explicitly mention wherein each of the intent-specific neural networks corresponds to a respective intent from a set of intents.	However Sierra Gonzales does disclose:	wherein each of the intent-specific neural networks corresponds to a respective intent from a set of intents (see at least paragraph 0022; wherein the step of assigning a behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users may be carried out, by a data processor, based on behavior by each road user of said set of road users prior to the current states).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sierra Gonzales with the teachings as in Sun. The motivation for doing so would have been to increase the safety and security of a road vehicle by accurately predicting a future traffic scene, see Sierra Gonzales paragraph 0010.	As per claims 2 and 17, Sun discloses wherein controlling the autonomous vehicle navigating in the environment based on the outputs comprises: providing the see at least paragraph 0012; wherein provide highly accurate predicted traffic trajectory information to a user or for configuration of a control system of an autonomous vehicle).  	As per claims 3 and 18, Sun discloses wherein the input comprises, for each of the one or more vehicles, an appearance embedding of the vehicle that characterizes an appearance of the vehicle as sensed by one or more sensors of a particular other vehicle in the environment (see at least paragraph 0013; wherein the perception information gathered by the information gathering devices at various traffic locations can include traffic or vehicle image data, roadway data, environmental data, distance data from LIDAR or radar devices, and other sensor information received from the information gathering devices of the data collection system 201 positioned adjacent to particular roadways).  	As per claims 4 and 19, Sun discloses wherein the input comprises one or more images of the environment, and wherein generating the features of each of the one or more vehicles comprises: processing the one or more images of the environment using a convolutional neural network to generate a feature map that includes a respective feature vector for each of a plurality of positions in the environment; and 29Attorney Docket No. 44027-0057001generating, for each of the one or more vehicles, features based on the feature vectors in the feature map (see at least paragraph 0015; wherein the traffic and vehicle image data and other perception or sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data, which can be processed by the one or more trajectory prediction models 180 in a training phase. For example, as well-known, neural networks, or other machine learning systems, can be trained to produce configured output based on training data provided to the neural network or other machine learning system in a training phase).  	As per claim 5, Sun discloses wherein generating, for each of the one or more vehicles, features based on the feature vectors in the feature map comprises: obtaining a position of the vehicle in each of the one or more images of the environment; obtaining a plurality of cropped feature vectors, comprising a respective feature vector for each position of the vehicle by cropping the feature map based on each position of the vehicle; and generating a trajectory feature map of the vehicle by performing average-pooling operation over the plurality of cropped feature vectors (see at least paragraph 0013; wherein the perception information can include data from which a position and velocity of neighboring vehicles in the vicinity of or proximate to the autonomous vehicle can be obtained or calculated…see at least paragraph 0015; wherein the image data and other perception data and ground truth data collected by the data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the driver intentions being monitored).  	As per claim 6, Sun discloses wherein generating, for each of the one or more vehicles, features based on the feature vectors in the feature map comprises: generating a context feature map of the vehicle by performing average-pooling see at least paragraph 0015; wherein the traffic and vehicle image data and other perception or sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data, which can be processed by the one or more trajectory prediction models 180 in a training phase. For example, as well-known, neural networks, or other machine learning systems, can be trained to produce configured output based on training data provided to the neural network or other machine learning system in a training phase).  	As per claim 7, Sun discloses wherein generating, for each of the one or more vehicles, features based on the feature vectors in the feature map comprises: applying a self-attention mechanism to the feature map to generate an attended feature map; and generating the features based on the attended feature map (see at least paragraph 0015; wherein the traffic and vehicle image data and other perception or sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data, which can be processed by the one or more trajectory prediction models 180 in a training phase. For example, as well-known, neural networks, or other machine learning systems, can be trained to produce configured output based on training data provided to the neural network or other machine learning system in a training phase).  
	As per claim 8, Sierra Gonzales discloses wherein, for each of the one or more vehicles, the predicted trajectory comprises predicted positions of the vehicle at see at least paragraph 0055; wherein the scene prediction module 223 may predict this future evolution throughout a plurality of timesteps from the current traffic scene at a time t=0 to a time t=T, according to the prediction algorithm).  	As per claim 9, Sun discloses wherein each intent-specific neural network is one or more fully- connected neural network layers that are configured to generate the output for the corresponding intent from the features (see at least paragraph 0017; wherein the prediction models 180 can be implemented as neural networks or other machine learning systems, which can be trained using the processed data provided by the real world data collection system 201. As a result, the prediction models 180 can be trained to simulate or predict the behavior and trajectories of simulated vehicles with simulated drivers in a simulation scenario based on the processed data provided by the real world data collection system 201. Because the prediction models 180 are trained using real world data, the predicted behavior and trajectories of simulated vehicles produced by the prediction models 180 are closely correlated to the actual behavior and trajectories of vehicles in a real world environment).  	As per claim 10, Sun discloses wherein each intent-specific neural network comprises: one or more fully-connected neural network layers that are configured to generate the confidence score (see at least paragraph 0022; wherein for each of the vehicle trajectories in each of the generated trajectory distributions, a confidence value, likelihood rating, or probability value can also be computed by the prediction models 180 to specify a degree of likelihood or probability that the particular simulated vehicle will actually traverse the corresponding trajectory of the distribution); and one or more auto-regressive neural network layers that are configured to auto- regressively generate the predicted trajectory (see at least paragraph 0022; wherein the plurality of trained prediction models 180 enable the generation of a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on a particular vicinal scenario dataset configured by the vicinal scene data generator module 173 and a corresponding vehicle intention dataset 174).  	As per claim 11, Sun discloses wherein the one or more auto-regressive neural network layers are recurrent neural network layers (see at least paragraph 0017; wherein the prediction models 180 can be implemented as neural networks or other machine learning systems, which can be trained using the processed data provided by the real world data collection system 201).  	As per claim 12, Sierra Gonzales discloses wherein, for each of the one or more vehicles, the predicted trajectory comprises predicted positions of the vehicle for each of a plurality of future time steps, wherein the plurality of future time steps are divided into a plurality of partitions, and wherein the auto-regressive neural network layers are configured to generate, for each partition, the predicted positions of the vehicle for the partition conditioned on predicted positions for earlier partitions (see at least paragraph 0055; wherein the scene prediction module 223 may predict this future evolution throughout a plurality of timesteps from the current traffic scene at a time t=0 to a time t=T, according to the prediction algorithm).  	As per claim 13, Sierra Gonzales discloses wherein each partition includes see at least paragraph 0055; wherein the scene prediction module 223 may predict this future evolution throughout a plurality of timesteps from the current traffic scene at a time t=0 to a time t=T, according to the prediction algorithm).  	As per claim 14, Sun discloses wherein each intent is an action goal for the vehicle over a longer time scale than the predicted trajectory and wherein each predicted trajectory is a sequence of predicted positions of the vehicle (see at least paragraph 0014; wherein the driver intentions can correspond to a driver's short term driving goals, such as merging to a ramp, making right turn at an intersection, making a U-turn, and the like. The driver intentions can also correspond to a set of driver or vehicle control actions to accomplish a particular short term driving goal).  	As per claim 15, Sun discloses wherein the set of intents includes one or more of: going straight, turning left, turning right, left lane change, right lane change, remaining stationary, or reversing (see at least paragraph 0014; wherein the driver intentions can correspond to a driver's short term driving goals, such as merging to a ramp, making right turn at an intersection, making a U-turn, and the like. The driver intentions can also correspond to a set of driver or vehicle control actions to accomplish a particular short term driving goal).  	As per claim 16, Sun discloses a system comprising one or more computers  and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations (see at least paragraph 0028; wherein the memory 704 can represent a machine-readable medium on which is stored one or more sets of instructions, software, firmware, or other processing logic (e.g., logic 708) embodying any one or more of the methodologies or functions described and/or claimed herein. The logic 708, or a portion thereof, may also reside, completely or at least partially within the processor 702 during execution thereof by the mobile computing and/or communication system 700) comprising: 	obtaining an input characterizing one or more vehicles in an environment (see at least paragraph 0015; wherein the image data and other perception data and ground truth data collected by the data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the driver intentions being monitored); 	generating, from the input, features of each of the one or more vehicles (see at least paragraph 0015; wherein the traffic and vehicle image data and other perception or sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data, which can be processed by the one or more trajectory prediction models 180 in a training phase); and 	for each of the one or more vehicles:  31Attorney Docket No. 44027-0057001 		processing the features of the vehicle using each of a plurality of intent-specific neural networks (see at least paragraph 0025; wherein provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions, generate a trajectory corresponding to perception data and the vehicle intention data, execute at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on the vicinal scenario and the vehicle intention data), and wherein each intent-specific neural network is configured to process the features of the vehicle to generate an output for the corresponding intent (see at least paragraph 0025; wherein provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions, generate a trajectory corresponding to perception data and the vehicle intention data, execute at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on the vicinal scenario and the vehicle intention data) that includes: 			(i) a confidence score that represents a predicted likelihood that the vehicle will follow the intent that corresponds to the intent-specific neural network (see at least paragraph 0024; wherein the plurality of trained prediction models 180, for each iteration of the simulation in the simulation or operational phase, enable the generation of a distribution of vehicle trajectories with corresponding likelihood ratings or probability values for each of a plurality of simulated vehicles of the simulation based on a particular vicinal scenario dataset configured by the vicinal scene data generator module 173 and a corresponding vehicle intention dataset 174), and 			(ii) a predicted trajectory that would be followed by the vehicle in a future time period if the vehicle follows the intent that corresponds to the intent-see at least paragraph 0024; wherein the particular trajectory selected by the one of the plurality of trajectory samplers 182 can be stored in the memory 172 as vehicle trajectory data 176. Once the particular trajectory is selected and the vehicle trajectory data 176 for the current iteration is stored, the state updater module 175 can update the states and predicted trajectories of all simulated vehicles in the simulation according to the selected trajectory. The predicted vehicle trajectories retained as vehicle trajectory data 176 can be saved and fed back into the state updated module 175 to improve the accuracy of the predicted trajectories); and 	controlling an autonomous vehicle navigating in the environment based on the outputs generated by the plurality of intent-specific neural networks for each of the one or more vehicles (see at least paragraph 0019; wherein the predicted or simulated traffic trajectory information generated by the autonomous vehicle trajectory simulation system 202 is indirectly useful for configuring the control systems for an autonomous vehicle…see at least paragraph 0012; wherein provide highly accurate predicted traffic trajectory information to a user or for configuration of a control system of an autonomous vehicle). Sun does not explicitly mention wherein each of the intent-specific neural networks corresponds to a respective intent from a set of intents.	However Sierra Gonzales does disclose:	wherein each of the intent-specific neural networks corresponds to a respective intent from a set of intents (see at least paragraph 0022; wherein the step of assigning a behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users may be carried out, by a data processor, based on behavior by each road user of said set of road users prior to the current states).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sierra Gonzales with the teachings as in Sun. The motivation for doing so would have been to increase the safety and security of a road vehicle by accurately predicting a future traffic scene, see Sierra Gonzales paragraph 0010.	As per claim 20, Sun discloses one or more non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations (see at least paragraph 0028; wherein the memory 704 can represent a machine-readable medium on which is stored one or more sets of instructions, software, firmware, or other processing logic (e.g., logic 708) embodying any one or more of the methodologies or functions described and/or claimed herein. The logic 708, or a portion thereof, may also reside, completely or at least partially within the processor 702 during execution thereof by the mobile computing and/or communication system 700) comprising:  32Attorney Docket No. 44027-0057001 	obtaining an input characterizing one or more vehicles in an environment (see at least paragraph 0015; wherein the image data and other perception data and ground truth data collected by the data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the driver intentions being monitored); see at least paragraph 0015; wherein the traffic and vehicle image data and other perception or sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data, which can be processed by the one or more trajectory prediction models 180 in a training phase); and 	for each of the one or more vehicles: 		processing the features of the vehicle using each of a plurality of intent-specific neural networks (see at least paragraph 0025; wherein provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions, generate a trajectory corresponding to perception data and the vehicle intention data, execute at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on the vicinal scenario and the vehicle intention data), and wherein each intent-specific neural network is configured to process the features of the vehicle to generate an output for the corresponding intent (see at least paragraph 0025; wherein provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions, generate a trajectory corresponding to perception data and the vehicle intention data, execute at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on the vicinal scenario and the vehicle intention data) that includes: 			(i) a confidence score that represents a predicted likelihood that the vehicle will follow the intent that corresponds to the intent-specific neural network (see at least paragraph 0024; wherein the plurality of trained prediction models 180, for each iteration of the simulation in the simulation or operational phase, enable the generation of a distribution of vehicle trajectories with corresponding likelihood ratings or probability values for each of a plurality of simulated vehicles of the simulation based on a particular vicinal scenario dataset configured by the vicinal scene data generator module 173 and a corresponding vehicle intention dataset 174), and 			(ii) a predicted trajectory that would be followed by the vehicle in a future time period if the vehicle follows the intent that corresponds to the intent-specific neural network (see at least paragraph 0024; wherein the particular trajectory selected by the one of the plurality of trajectory samplers 182 can be stored in the memory 172 as vehicle trajectory data 176. Once the particular trajectory is selected and the vehicle trajectory data 176 for the current iteration is stored, the state updater module 175 can update the states and predicted trajectories of all simulated vehicles in the simulation according to the selected trajectory. The predicted vehicle trajectories retained as vehicle trajectory data 176 can be saved and fed back into the state updated module 175 to improve the accuracy of the predicted trajectories); and 	controlling an autonomous vehicle navigating in the environment based on the outputs generated by the plurality of intent-specific neural networks for each of the see at least paragraph 0019; wherein the predicted or simulated traffic trajectory information generated by the autonomous vehicle trajectory simulation system 202 is indirectly useful for configuring the control systems for an autonomous vehicle…see at least paragraph 0012; wherein provide highly accurate predicted traffic trajectory information to a user or for configuration of a control system of an autonomous vehicle). Sun does not explicitly mention wherein each of the intent-specific neural networks corresponds to a respective intent from a set of intents.	However Sierra Gonzales does disclose:	wherein each of the intent-specific neural networks corresponds to a respective intent from a set of intents (see at least paragraph 0022; wherein the step of assigning a behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users may be carried out, by a data processor, based on behavior by each road user of said set of road users prior to the current states).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sierra Gonzales with the teachings as in Sun. The motivation for doing so would have been to increase the safety and security of a road vehicle by accurately predicting a future traffic scene, see Sierra Gonzales paragraph 0010.



Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2021/0139022 – Provides a process is performed during controlling Autonomous Driving Vehicle (ADV). A confidence level associated with a sensed obstacle is determined. If the confidence level is below a confidence threshold, and a distance between the ADV and a potential point of contact with the sensed obstacle is below a distance threshold, then performance of a driving decision is delayed. Otherwise, the driving decision is performed to reduce risk of contact with the sensed obstacle.	USPGPub 2014/0116077 – Provides the artificial neural network, wherein the artificial neural network is trained to reduce the confidence of the artificial neural network in classifying inputs outside a desirable input distribution is provided by training the artificial neural network using a first set of inputs and associated labels, the labels correctly classifying the corresponding inputs, wherein the inputs within the first set are within the desirable input distribution of the artificial neural network; training the artificial neural network using a second set of inputs and associated labels, wherein the inputs within the second set are outside of the desirable input distribution of the artificial neural network, and wherein the labels within the second set comprise randomly assigned classifications; and feeding one or more inputs through the artificial neural network to determine classifications, classifying the inputs, and confidence values associated with the classifications.	USPGPub 2019/0302767 – Provides an agent (e.g., a moving object) in an .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662